DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on September 20, 2022 is acknowledged. The traversal is on the ground(s) that unity of invention exists because the claims share a special technical feature. See pages 1-2 in the remarks filed September 20, 2022. This is not found persuasive because even though the claims share the technical feature of SEQ ID NO: 1, the technical feature is not special in view of at least Benz et al. (WO 2016/172722 A1; published 2016). Benz et al. teach the peptide having the amino acid sequence Ser-Cys-Lys-His-Asn-Thr-Thr-Gly-Gln. See SEQ ID NO: 107853. The peptide anticipates a peptide comprising or consisting essentially of SEQ ID NO: 1 where X1 is Ser, X2 is absent, X3 is absent, X4 is Lys, X5 is His, X6 is Thr, X7 is absent and X8 is absent. Because the claims do not make as contribution over the prior art, lack of unity exist. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2022.

Status of Claims
Claims 1-15 are pending. Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Claims 1-6 are under examination.
Priority
The present application was filed April 20, 2021. It is a national stage entry of PCT/US2019/065587. PCT/US2019/065587 has an international filing date of December 19, 2029. PCT/US2019/065587 claims priority from provisional application 62/778,406 which was filed on December 12, 2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted April 20, 2021 and August 10, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “X1 is Ala, Asn, Cys, Ser, or Thr, preferably X1 is Cys, Ser, or Thr”. The claim is indefinite because there is question as to whether the preferable amino acids, Cys, Ser, or Thr, are merely exemplary of the amino acids representing X1, and therefore not required or are required amino acids for X1 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation “X2 is Ala, Ile, Leu, Met, Phe, Pro, Trp, or Val, preferably X2 is Leu or Pro”. The claim is indefinite because there is question as to whether the preferable amino acids, Leu or Pro, are merely exemplary of the amino acids representing X2, and therefore not required or are a required amino acids for X2 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation X3 is Asn, Asp, Cys, Gln, Gly, Ser, Thr, or Tyr, preferably X3 is Asn or Asp”. The claim is indefinite because there is question as to whether the preferable amino acids, Asn or Asp, are merely exemplary of the amino acids representing X3, and therefore not required or are a required amino acids for X3 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation “X4 is Arg, His, or Lys, preferably X4 is Arg or Lys”. The claim is indefinite because there is question as to whether the preferable amino acids, Arg or Lys, are merely exemplary of the amino acids representing X4, and therefore not required or are a required amino acids for X4 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation “X5 is Arg, Asp, Glu, His, Lys, Phe, Trp, or Tyr, preferably X5 is Asp or His”. The claim is indefinite because there is question as to whether the preferable amino acids, Asp or His, are merely exemplary of the amino acids representing X5, and therefore not required or are a required amino acids for X5 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation “X6 is Asn, Cys, Gln, Gly, Ser, Thr, or Tyr, preferably X6 is Asn or Gly”. The claim is indefinite because there is question as to whether the preferable amino acids, Asn and Gly, are merely exemplary of the amino acids representing X6, and therefore not required or are a required amino acids for X6 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the following limitation “X7 is Ile, Thr, or Val, preferably X7 is Val”. The claim is indefinite because there is question as to whether the preferable amino acid, Val, is merely exemplary of the amino acids representing X7, and therefore not required or is a required amino acid for X7 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 1 recites the limitation “X8 is Ala, Ile, Leu, Met, Phe, Pro, Trp, or Val, preferably X8 is Ala”. The claim is indefinite because there is question as to whether the preferable amino acid, Ala, is merely exemplary of the amino acids representing X8, and therefore not required or is a required amino acid for X8 of the claim. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
Claim 2 recites the limitation “wherein the ethylene oxide compound is polyethylene glycol (PEG), polyethylene oxide (PEO), and polyoxyethylene (POE), methoxypolyethylene glycol (MPEG), or monomethoxypolyethylene glycol (mPEG), preferably the ethylene oxide compound is mini-PEG.”. The claim is indefinite because there is question as to whether the preferable ethylene oxide compound, mini-PEG, is merely exemplary of the ethylene oxide compound, and therefore not required or is the required ethylene oxide of the claim.
	Claim 6 recites the limitation “A composition comprising one or more peptides according to claim 1.” The scope of the claim is unclear for at least one embodiment; that is, a compositions comprising one peptide according to claim 1. This embodiment encompasses embodiments directed to the peptide alone and thus, it is unclear what the difference is between the composition comprising one peptide and the peptide itself.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) recite the following
A peptide comprising, consisting essentially of, or consisting of SEQ ID NO: 1 as follows: X1-X2-X3-C-X4-X5-X6-X7-T-X8-G (SEQ ID NO: 1) wherein X1 is Ala, Asn, Cys, Ser, or Thr, preferably X1 is Cys, Ser, or Thr, wherein when X1 is Cys, it is attached, covalently or non-covalently, to either the cysteine residue at the fourth amino acid position via a disulfide bond or an ethylene oxide compound; X2 is present or absent, and if present, X2 is Ala, Ile, Leu, Met, Phe, Pro, Trp, or Val, preferably X2 is Leu or Pro; X3 is present or absent, and if present, X3 is Asn, Asp, Cys, Gln, Glu, Gly, Ser, Thr, or Tyr, preferably X3 is Asn or Asp; X4 is Arg, His, or Lys, preferably X4 is Arg or Lys; X5 is Arg, Asp, Glu, His, Lys, Phe, Trp, or Tyr, preferably X5 is Asp or His; X6 is Asn, Cys, Gln, Gly, Ser, Thr, or Tyr, preferably X6 is Asn or Gly; X7 is present or absent, and if present, X7 is Ile, Thr, or Val, preferably X7 is Val; and X8 is present or absent, and if present, X8 is Ala, Ile, Leu, Met, Phe, Pro, Trp, or Val, preferably X8 is Ala; and wherein X2, X3, or both X2 and X3 are present. See claim 1.
Is the claim to a process, machine, manufacture or composition of matter? The claim is directed to a peptide which is a composition of matter.
Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, the claims are directed to a product of nature. The claim is directed to a peptide comprising the sequence of SEQ ID NO: 1. The claimed peptide encompasses naturally occurring proteins. For example, the claimed peptide encompasses protein chaperonin GroEL and capsid protein. The protein chaperonin GroEL [Thauera butanivorans], Accession No. WP_169802951, comprises the amino acid sequence SLNCKKTTTG. The protein falls within the scope of a peptide comprising SEQ ID NO:1 where X1 is Ser, X2 is Leu, X3 is Asn, X4 is Lys, X5 is Lys, X6 is Thr, X7 is Thr, and X8 is absent. The capsid protein, Accession No. AGO58304.1 comprises the sequence TCKSTG. Capsid protein is falls within the scope of a peptide comprising SEQ ID NO: 1 where X1 is T, X2 is absent, X4 is Lys, X5 is Tyr, X6 is Ser , X7 is absent and X8 is absent.
Does the claim recite additional elements that amount to significantly more than the judicial exception? The claim recites when X1 is Cys, it is attached covalently or non-covalently, to an ethylene oxide compound. This additional element is significantly more than the judicial exception. However, this element is a contingent element and is not required for all peptides encompassed by the claimed. Therefore, only peptides that have Cys in X1 with an ethylene oxide compound covalently or non-covalently attached are eligible subject matter under 35 U.S.C. 101. The peptides that do not require ethylene oxide attached encompass naturally occurring proteins and do not have an additional element that amount to significantly more than the natural product. The claims also size limit peptide. See claim 4 and 5. Size limiting does not amount to significantly more than the natural product because the structure of the fragment is not different from the structure within the full-length protein.
This judicial exception is not integrated into a practical application because claims encompass naturally occurring peptide. Therefore, the claims are ineligible under 35 USC 101.
Claims 2 and 3 are not rejected under 35 USC 101 as the claims are directed to a non-naturally occurring peptide. The peptides either comprise an diethylene glycol conjugated to the N-terminal Cysteine or are peptides derived from Netrin -1 but are modified with a disulfide bond between the C1 and C4 cysteine which does not occur in nature (see uniport entry O09118; www.uniprot.org/uniprotkb/O09118/entry).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claimed invention is directed to a peptide. The peptide comprises, consists essentially of, or consists of SEQ ID NO: 1. In accordance with MPEP §2111.03, the scope of the claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim is determined as described below. The transitional term comprising is inclusive and does not exclude additional, unrecited elements. The transitional term consisting essentially limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. However, the disclosure and claims do not provide a clear indication of what the basic and novel characteristics actually are, so “consisting essentially of” will be construed as equivalent to “comprising”. The transitional phrase “consisting of” excludes any element, step or ingredient not specified in the claim. 
The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
The claimed invention recites the contingent limitation, “wherein when X1 is Cys, it is attached, covalently or non-covalently, to either the cysteine at the fourth amino acid position via a disulfide bond or an ethylene oxide compound”. See claim 1.
Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benz et al. (WO 2016/172722 A1; published 2016).
Regarding claim 1, Benz et al. teach the peptide having the amino acid sequence Ser-Cys-Lys-His-Asn-Thr-Thr-Gly-Gln. See SEQ ID NO: 107853. The peptide anticipates a peptide comprising or consisting essentially of SEQ ID NO: 1 where X1 is Ser, X2 is absent, X3 is absent, X4 is Lys, X5 is His, X6 is Thr, X7 is absent and X8 is absent.
Regarding claims 4 and 5, the peptide is 9 amino acids long.
Regarding claim 6, Benz et al. disclose the peptide in a compositions. See paragraphs [0015-0017].
Therefore, the teachings of Benz et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2017/0210780 A1; published July 27, 2017) in view of Santos et al. (“Protein PEGylation for the design of biobetters: from reaction to purification processes”, Brazilian Journal of Pharmaceutical Sciences, 2018, pp. 1-17).
Cai et al. teach peptide with the core sequence C-X1-X2-C-R-H-N-T-A-G. X1 is present or absent and if present, is selected from the group consisting of A, V, L, I, P, F, M and W. X2 is present or absent and if present, is selected from the group consisting of D,E, G, N, Q, S, T, Y and C. See paragraphs [0056-0059]. The core sequence taught by Cai et al. is a sequence comprising SEQ ID NO:1 wherein X1 is Cys, X2 is Ala, Val, Leu, Ile, Pro, Phe, Met and Trp, X3 is Asp, Glu, Gly, Asn, Gln, Ser, Thr, Tyr or Cys, X4 is Arg, X5 is His, X6 is Asn, X7 is absent, and X8 is Ala. 
Cai et al. teach a peptide with the amino acid sequence Cys-Asp-Cys-Arg-His-Asn-Thr-Ala-Gly. See SEQ ID NO: 4. The peptide is a peptide comprising, consisting essentially, and consisting of SEQ ID NO: 1 where X1 is Cys, X2 is absent, X3 is Asp, X4 is Arg, X5 is His, X6 is Asn, X7 is absent and X8 is Ala.
Cai et al. teach the peptide having the amino acid sequence Cys-Leu-Asn-Cys-Arg-His-Asn-Thr-Ala-Gly. See SEQ ID NO: 5. The peptide is a peptide comprising or consisting essentially of SEQ ID NO: 1 where X1 is Cys, X2 is Leu, X3 is Asn, X4 is Arg, X5 is His, X6 is Asn, X7 is absent and X8 is Ala.
Cai et al. teach a peptide having the amino acid sequence Cys-Pro-Cys-Lys-Asp-Gly-Val-Thr-Gly-Ile-Thr. See SEQ ID NO: 6. The peptide is a peptide comprising or consisting essentially of SEQ ID NO: 1 where X1 is Cys, X2 is Pro, X3 is absent, X4 is Lys, X5 is Asp, X6 is Gly, X7 is Val and X8 is Ile.
Cai et al. the peptides can be modified with methods known in the art to improve the biological half-life, stability, efficacy, bioavailability, and bioactivity. See paragraph [0113].Cai et al. teach the isolate peptides can be linked to another molecule with which the peptide is not naturally associated. Cai et al. teach a PEG compound as another molecule. See paragraph [0062, 0115 and 0125]. Cai et al. further teach cysteine residues are well suited for conjugation. See paragraph [0115].
The difference between the claimed invention and the teachings of Cai et al. is Cai et al. do not teach the Cys in the claimed X1position is attached, covalently or non-covalently to either the cysteine residue at the fourth amino acid position via a disulfide bond or an ethylene oxide compound.
Santos et al. teach PEGylation is the main choice for bioconjugation. See page 2, left col.-1st paragraph. Santos et al. teach PEG is a biocompatible polymer, is soluble in water and other organic solvents, is readily cleared from the body and has high mobility in solution. See page 2, left col.-1st paragraph. Santos et al. teach PEGylation provides many advantages including prevention of in vivo degradation by endocytosis and proteolytic enzymes. See page 2, right col.-1st paragraph. Santos et al. teach selecting the appropriate chemistry reaction in the design of PEGylated molecules is the first step in obtaining a successful process. See pages 2-3, bridging paragraph. Santos et al. further teach the N-terminal amino group and cysteines are potential sites of PEGylation. See Figure 4, §PEGylation of thiol groups and § N-terminal and C-terminal PEGylation. Santos et al. thiol groups are very suitable for site-specific PEGylation since covalent conjugation is possible even in the presence of other protein nucleophiles and the reduction of protein activity is usually lower. See page 6, right col.-2nd paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the PEGylation technique taught by Santos et al. to the peptide fragments of Cai et al. to create a N-terminal PEGylated peptide with the amino acid sequence C-X1-X2-C-R-H-N-T-A-G, Cys-Asp-Cys-Arg-His-Asn-Thr-Ala-Gly, Cys-Leu-Asn-Cys-Arg-His-Asn-Thr-Ala-Gly, or Cys-Pro-Cys-Lys-Asp-Gly-Val-Thr-Gly-Ile-Thr. It would have been obvious to the artisan of ordinary skill to conjugate PEG to the N-terminal Cysteine residues (i.e., X1 in SEQ ID NO:1) because Cai et al. teach conjugating the peptide to PEG and an N-terminal cysteine amino acid residue is suitable for site-specific PEGylation as taught by Santos et al. The motivation to PEGylated the peptides is because PEGylation improves protein drug properties and still one of the main strategies for creating improved protein drugs as taught by Santos et al.
Regarding claim 2, Cai et al. teach PEG, PEO, POE, MPEG, and mPEG. See paragraph [0115].
Regarding claims 4 and 5, the peptides are 9, 10, and 11 amino acids long. 
Regarding claim 6, Cai et al. teach a composition comprising the peptides. See paragraphs [0009-0011, 0105, 0107].
Therefore, at the time of effective filing date of the claimed invention, the claims were prima facie obvious to the artisan of ordinary skill.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2017/0210780 A1; published July 27, 2017) in view of Santos et al. (“Protein PEGylation for the design of biobetters: from reaction to purification processes”, Brazilian Journal of Pharmaceutical Sciences, 2018, pp. 1-17) and Sahu et al. (“Syntheis and Characterization of Conformationally Preorganized, (R)-Diethylene Glycol-containing g-Peptide Nucleic Acids with Superior Hybridization Properties and Water Solubility”, The Journal of Organic Chemistry, 2011, 5614-5627).
Cai et al. teach a peptide with the amino acid sequence Cys-Asp-Cys-Arg-His-Asn-Thr-Ala-Gly. See SEQ ID NO: 4. The peptide is a peptide comprising, consisting essentially, and consisting of SEQ ID NO: 1 where X1 is Cys, X2 is absent, X3 is Asp, X4 is Arg, X5 is His, X6 is Asn, X7 is absent and X8 is Ala. The sequence is the amino acid sequence set forth in claimed SEQ ID NO: 2.
Cai et al. teach the peptide having the amino acid sequence Cys-Leu-Asn-Cys-Arg-His-Asn-Thr-Ala-Gly. See SEQ ID NO: 5. The peptide is a peptide comprising or consisting essentially of SEQ ID NO: 1 where X1 is Cys, X2 is Leu, X3 is Asn, X4 is Arg, X5 is His, X6 is Asn, X7 is absent and X8 is Ala. The sequence is the amino acid sequence set forth in claimed SEQ ID NO: 3.
The difference between the claimed invention and the teachings of Cai et al. is Cai et al. do not teach the Cys in the X1 is attached to mini-PEG as set forth in SEQ ID NOs: 2 and 3.
Santos et al. teach PEGylation is the main choice for bioconjugation. See page 2, left col.-1st paragraph. Santos et al. teach PEG is a biocompatible polymer, is soluble in water and other organic solvents, is readily cleared from the body and has high mobility in solution. See page 2, left col.-1st paragraph. Santos et al. teach PEGylation provides many advantages including prevention of in vivo degradation by endocytosis and proteolytic enzymes. See page 2, right col.-1st paragraph. Santos et al. teach selecting the appropriate chemistry reaction in the design of PEGylated molecules is the first step in obtaining a successful process. See pages 2-3, bridging paragraph. Santos et al. further teach the N-terminal amino group and cysteines are potential sites of PEGylation. See Figure 4, §PEGylation of thiol groups and § N-terminal and C-terminal PEGylation. Santos et al. thiol groups are very suitable for site-specific PEGylation since covalent conjugation is possible even in the presence of other protein nucleophiles and the reduction of protein activity is usually lower. See page 6, right col.-2nd paragraph.
Sahu et al. teach diethylene glycol also known as Mini-PEG is relatively small, hydrophilic in nature, is nontoxic and nonimmunogenic. Mini-PEG have been incorporated in peptide and proteins to improve their aqueous solubility, enzymatic stability, bioavailability, and pharmacokinetics as well as to minimize their immunogenicity. See page 5615, left col.-§Design Rationale-1st paragraph in Sahu et al.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the PEGylation technique taught by Santos et al. to the peptide fragments of Cai et al. to create a N-terminal PEGylated peptide with the amino acid sequence C-X1-X2-C-R-H-N-T-A-G, Cys-Asp-Cys-Arg-His-Asn-Thr-Ala-Gly, Cys-Leu-Asn-Cys-Arg-His-Asn-Thr-Ala-Gly, or Cys-Pro-Cys-Lys-Asp-Gly-Val-Thr-Gly-Ile-Thr. It would have been obvious to the artisan of ordinary skill to conjugate PEG to the N-terminal Cysteine residues (i.e., X1 in SEQ ID NO:1) because Cai et al. teach conjugating the peptide to PEG and an N-terminal cysteine amino acid residue is suitable for site-specific PEGylation as taught by Santos et al. The motivation to PEGylated the peptides is because PEGylation improves protein drug properties and still one of the main strategies for creating improved protein drugs as taught by Santos et al.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to PEGylated the N-terminal Cysteine of Cai et al. with mini-PEG to obtained the claimed SEQ ID NOs: 2 and 4. The artisan would have been motivated to incorporate mini-PEG into the peptide because it is small, non-toxic and nonimmunogenic. There would have been a reasonable expectation of success because mini-PEG have been incorporated in peptide and proteins to improve their aqueous solubility, enzymatic stability, bioavailability, and pharmacokinetics as well as to minimize their immunogenicity.
Therefore, the claim was prima facie obvious to the artisan of ordinary skill at the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/286,857(reference application). 
Regarding claim 1, copending Application No. 17/286,857 claims a peptide comprising, consisting essentially of, or consisting of SEQ ID NO: 1 as follows: 
X1-X2-X3-C-X4-X5-X6-X7-T-X8-G (SEQ ID ON:1)
wherein X1 is Ala, Asn, Cys, D-Cys, Ser, or Thr, preferably X1 is Cys, Ser, or Thr, wherein when X1 is Cys, it is linked, e.g., attached covalently or non-covalently to either the cysteine residue at the fourth amino acid position via a disulfide bond or an ethylene oxide compound; X2 is present or absent, and if present, X2 is Ala, Asp, Ile, Leu, Met, Phe, Pro, Trp, or Val, preferably X2 is Leu or Pro; X3 is present or absent, and if present, X3 is Asn, Arg, Asp, Cys, Gln, Glu, Gly, Ser, Thr, or Tyr, preferably X3 is Asn or Asp; X4 is Arg, His, or Lys, preferably X4 is Arg or Lys; X5 is Arg, Asp, Glu, His, Lys, Phe, Trp, or Tyr, preferably X5 is Asn, Asp, or His; X6 is Asn, Cys, Gln, Gly, Ser, Thr, Tyr, or Val, preferably X6 is Asn or Gly; X7 is present or absent, and if present, X7 is Asn, Gly, His, Ile, Thr, or Val, preferably X7 is Val; and X8 is present or absent, and if present, X8 is Ala, Asn, Ile, Leu, Met, Phe, Pro, Thr, Trp, or Val, preferably X8 is Ala; and wherein X2, X3, or both X2 and X3 are present, and when X1 is D-Cys, preferably the last amino acid residue at the C-terminal end is a D-amino acid, or both the glycine residue at the 10th amino acid position and the last amino acid residue at the C-terminal end are D-amino acids. See claims 1-19.
Regarding claim 2, copending Application No. 17/286,857 claims the ethylene oxide compound is polyethylene glycol (PEG), polyethylene oxide (PEO), and polyoxyethylene (POE), methoxypolyethylene glycol (MPEG), or monomethoxypolyethylene glycol (mPEG), or diethylene glycol (mini-PEG), preferably the ethylene oxide compound is mini-PEG.  See claim 2.
Regarding claim 3, copending Application No. 17/286,857 claims the peptide comprises, consists essentially of, or consists of SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7. SEQ ID NOs:2-7 are identical to the claimed SEQ ID NOs: 2-7. See claims 3 and 17.
Regarding claim 4, copending Application No. 17/286,857 claims the peptide is about 8-60, about 8-55, about 8-50, about 8-45, about 8-40, about 8-35, about 8- 30, about 8-25, about 8-20, about 8-15, about 8-12, 8-11, about 9-60, about 9-55, about 9- 50, about 9-45, about 9-40, about 9-35, about 9-30, about 9-25, about 9-20, about 9-15, about 9-12, or 9-11 amino acid residues long. See claims 4 and 18.
Regarding claim 5, copending Application No. 17/286,857 claims  the peptide is 8, 9, 10, or 11 amino acid residues long. See claim 5. 
Regarding claim 6, copending Application No. 17/286,857 claims a composition comprising one or more peptides according to claim 1. See claim 6.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,550,163 in view of Santos et al. (“Protein PEGylation for the design of biobetters: from reaction to purification processes”, Brazilian Journal of Pharmaceutical Sciences, 2018, pp. 1-17) and Sahu et al. (“Syntheis and Characterization of Conformationally Preorganized, (R)-Diethylene Glycol-containing g-Peptide Nucleic Acids with Superior Hybridization Properties and Water Solubility”, The Journal of Organic Chemistry, 2011, 5614-5627).
Regarding claims 1-6, U.S. Patent No. 10,550,163 claims a peptide consisting of 8-35 amino acid residues and having a core sequence represented by Formula IA as follows:
C-X1-X2-C-X3-X4-X5-X6-T-X7-G (SEQ ID NO: 11)  (IA) wherein X1 may be present or absent, and if present, X1 is selected from the group consisting of A, V, L, I, P, F, M, and W; X2 may be present or absent, and if present, X2 is selected from the group consisting of D, E, G, N, Q, S, T, Y, and C; X3 is selected from the group consisting of K, R, and H; X4 is selected from the group consisting of D, E, K, R, H, Y, F, and W; X5 is selected from the group consisting of G, N, Q, S, T, Y, and C; X6 may be present or absent and if present, X6 is selected from the group consisting of T, V, and I; and X7 may be present or absent, and if present, X7 is selected from the group consisting of A, V, L, I, P, F, M, and W; and wherein either X1, X2, or both X1 and X2 are present.
U.S. Patent No. 10,550,163 does not teach the Cys in the claimed X1position is attached, covalently or non-covalently to either the cysteine residue at the fourth amino acid position via a disulfide bond or an ethylene oxide compound.
Santos et al. teach PEGylation is the main choice for bioconjugation. See page 2, left col.-1st paragraph. Santos et al. teach PEG is a biocompatible polymer, is soluble in water and other organic solvents, is readily cleared from the body and has high mobility in solution. See page 2, left col.-1st paragraph. Santos et al. teach PEGylation provides many advantages including prevention of in vivo degradation by endocytosis and proteolytic enzymes. See page 2, right col.-1st paragraph. Santos et al. teach selecting the appropriate chemistry reaction in the design of PEGylated molecules is the first step in obtaining a successful process. See pages 2-3, bridging paragraph. Santos et al. further teach the N-terminal amino group and cysteines are potential sites of PEGylation. See Figure 4, §PEGylation of thiol groups and § N-terminal and C-terminal PEGylation. Santos et al. thiol groups are very suitable for site-specific PEGylation since covalent conjugation is possible even in the presence of other protein nucleophiles and the reduction of protein activity is usually lower. See page 6, right col.-2nd paragraph.
Sahu et al. teach diethylene glycol also known as Mini-PEG is relatively small, hydrophilic in nature, is nontoxic and nonimmunogenic. Mini-PEG have been incorporated in peptide and proteins to improve their aqueous solubility, enzymatic stability, bioavailability, and pharmacokinetics as well as to minimize their immunogenicity. See page 5615, left col.-§Design Rationale-1st paragraph in Sahu et al.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply the PEGylation technique taught by Santos et al. to the peptide fragments of Cai et al. to create a N-terminal PEGylated peptide with the amino acid sequence C-X1-X2-C-R-H-N-T-A-G, Cys-Asp-Cys-Arg-His-Asn-Thr-Ala-Gly, Cys-Leu-Asn-Cys-Arg-His-Asn-Thr-Ala-Gly, or Cys-Pro-Cys-Lys-Asp-Gly-Val-Thr-Gly-Ile-Thr. It would have been obvious to the artisan of ordinary skill to conjugate PEG to the N-terminal Cysteine residues (i.e., X1 in SEQ ID NO:1) because Cai et al. teach conjugating the peptide to PEG and an N-terminal cysteine amino acid residue is suitable for site-specific PEGylation as taught by Santos et al. The motivation to PEGylated the peptides is because PEGylation improves protein drug properties and still one of the main strategies for creating improved protein drugs as taught by Santos et al.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to PEGylated the N-terminal Cysteine of Cai et al. with mini-PEG to obtained the claimed SEQ ID NOs: 2 and 4. The artisan would have been motivated to incorporate mini-PEG into the peptide because it is small, non-toxic and nonimmunogenic. There would have been a reasonable expectation of success because mini-PEG have been incorporated in peptide and proteins to improve their aqueous solubility, enzymatic stability, bioavailability, and pharmacokinetics as well as to minimize their immunogenicity.
Therefore, the claim was prima facie obvious to the artisan of ordinary skill at the effective filing date of the claimed invention.
Summary
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 101. Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benz et al. (WO 2016/172722 A1; published 2016). Claims 1-6 are rejected under 35 U.S.C. 103. Claims 1-6 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658